DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species i) autoimmune demyelination condition (from claim 29) and ii) multiple sclerosis (from claim 30) in the reply filed on 3-15-22 is acknowledged.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-15-22.  The condition recited in claims 31-36 is NOT autoimmune demyelination condition or multiple sclerosis.  Claims 31-36 do NOT read on the elected species, therefore, claims 31-36 will NOT be examined.
Applicant’s amendment filed on 1-6-20 has been entered.  Claims 1-18, 20 and 37-61 have been canceled.  Claims 19, 21-28 have been amended.  Claims 62-65 have been added.  Claims 19, 21-36 and 62-65 are pending.
Claims 19, 21-30 and 62-65 and species i) autoimmune demyelination condition (from claim 29) and ii) multiple sclerosis (from claim 30) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-21-19, 10-15-20 and 3-12-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-30 and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “under conditions effective to treat the condition” in the last line of claim 19 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “conditions effective to treat the condition”.  It is unclear what kind of conditions are considered “effective” to treat “the condition”.  It is unclear what would be the criteria to qualify the conditions to be “effective” to treat the condition.  Further, it is unclear whether the “conditions” means the same thing as the “condition” or they mean different “condition”.  Claims 21-30 depend from claim 19 but fail to clarify the indefiniteness.
The phrase “under conditions effective to treat the condition” in the last two line of claim 62 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “conditions effective to treat the condition”.  It is unclear what kind of conditions are considered “effective” to treat “the condition”.  It is unclear what would be the criteria to qualify the conditions to be “effective” to treat the condition.  Further, it is unclear whether the “conditions” means the same thing as the “condition” or they mean different “condition”.  
The phrase “under conditions effective to treat the condition” in the last two line of claim 63 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “conditions effective to treat the condition”.  It is unclear what kind of conditions are considered “effective” to treat “the condition”.  It is unclear what would be the criteria to qualify the conditions to be “effective” to treat the condition.  Further, it is unclear whether the “conditions” means the same thing as the “condition” or they mean different “condition”.  Claims 64-65 depend from claim 63 but fail to clarify the indefiniteness.
The phrase “under conditions effective to achieve whole-neuraxis engraftment” in line 2 of claim 28 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “conditions effective to achieve whole-neuraxis engraftment”.  It is unclear what kind of conditions are considered “effective” to achieve “whole-neuraxis engraftment”.  It is unclear what would be the criteria to qualify the conditions to be “effective” to achieve “whole-neuraxis engraftment”. 
The phrase “providing a population of cells derived from a preparation of induced pluripotent stem cells…., wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells” in lines 3-4 of claim 62 is vague and renders the claim indefinite.  The phrase “induced pluripotent stem cells” encompasses induced pluripotent stem cells derived from numerous organisms in addition to humans.  It is unclear how the non-human induced pluripotent stem cells can produce human oligodendrocyte progenitor cells.
The phrase “the population of claim 63” in line 1 of claim 64 is vague and renders the claim indefinite.  Claim 63 is a “method” claim but NOT a product claim reciting a population of cells.  It is unclear what “population of claim 63” is referring to.  Changing the phrase “the population of claim 63” to the phrase “the method of claim 63” would be remedial.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-30 and 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for implanting the hiPSC OPCs expressing OLIG2 and C140a/PDGFRalpha bilaterally into the corpus callosum or transplanting C27-derived hiPSC OPCs expressing OLIG2 and CD140a/PDGFRalpha by using a five-site forbrain and brainstem injection protocol to achieve whole-neuraxis engraftment of the newborn homozygous shiverer (shi/shi)x rag2-/- immunodeficient mice such that the transplanted mice exhibited greatly prolonged survival with reduced death over the 9 months period of observation and exhibited substantial myelination of the brain, brainstem and cerebellum, does not reasonably provide enablement for treating various types of condition mediated by a loss of myelin or oligodendrocyte, such as multiple sclerosis, in a subject by administering human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/ PDGFRalpha via various administration routes so as to ameliorate various pathological symptoms of said condition in said subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 19 and 21-30 are directed to a method of treating a subject having a condition mediated by a loss of myelin or a loss of oligodendrocytes, said method comprising providing a population of cells derived from human induced pluripotent stem cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha, and wherein less than 12% of the cells of the population are oligodendrocyte expressing the surface lipid sulfatide recognized by the O4 antibody, and administering to the subject the population of provided cells under conditions effective to treat the condition.  Claim 21 specifies the oligodendrocyte progenitor cells further express SOX10, CD9 or a combination thereof.  Claim 22 specifies said population of cells does not contain MAP2 antibody defined neurons.  Claim 23 specifies said population contains less than 1% residual pluripotent cells.  Claim 24 specifies less than 1% of said population of cells express either OCT4, NANOG, or SSEA4 protein.  Claim 25 specifies the population is administered to one or more site of the brain, the brain stem, the spinal cord, or a combination thereof.  Claim 26 specifies the population is administered intraventricularly, intracallosally or intraparenchymally.  Claim 27 specifies the population is derived from said subject.  Claim 28 specifies said administering is carried out under conditions effective to achieve whole-neuraxis engraftment by the oligodendrocyte progenitor cells of the population.  Claim 29 specifies the condition is an autoimmune demyelination condition (elected species).  Claim 30 specifies the autoimmune demyelination condition is multiple sclerosis (elected species).
Claim 62 is directed to a method of treating a subject having a condition mediated by a loss of myelin or a loss of oligodendrocytes, said method comprising providing a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral blood cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha, and administering to the subject the population of provided cells under conditions effective to treat the condition.  
Claims 63-65 are directed to a method of treating a subject having a condition mediated by a loss of myelin or a loss of oligodendrocytes, said method comprising providing a population of cells derived from a preparation of human pluripotent stem cells, wherein at least 95% of said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha, and administering to the subject the population of provided cells under conditions effective to treat the condition.  Claim 64 specifies the preparation of human pluripotent stem cells in an immortalized human embryonic stem cell line.  Claim 65 specifies the preparation is administered to one or more sites of the brain, the brain stem, the spinal cord, or a combination thereof.

Nature of the invention: 
A method of treating a subject having a condition mediated by a loss of myelin or a loss of oligodendrocytes, said method comprising providing a population of cells derived from iPSCs or human induced pluripotent stem cells, wherein greater than 30% or at least 95% of said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha, and administering to the subject the population of provided cells under conditions effective to treat the condition.

The state of the prior art: 
The state of the art of administering human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha to treat various types of condition mediated by a loss of myelin or oligodendrocyte in a subject via various administration routes so as to ameliorate various pathological symptoms of said condition in the subject was unpredictable at the time of the invention.

The breadth of the claims: 
The claims encompass administering human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha to treat various types of condition mediated by a loss of myelin or oligodendrocyte in a subject via various administration routes so as to ameliorate various pathological symptoms of said condition in said subject.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of human oligodendrocyte progenitor cells (OPCs) from hiPSC culture by CD140a and CD9-directed fluorescence-activated cell sorting (e.g. Example 3, p. 34-35).  hiPSC OPCs were transplanted into newborn homozygous shiverer (shi/shi)x rag2-/- immunodeficient mice by implanting the OPCs bilaterally into the corpus callosum.  All three of the hiPSC line-derived OPCs were able to robustly myelinate the recipient brain with high donor cell densities and widespread dispersal were observed through the forebrain white matter (Example 5, p. 35-36).   hiPSC OPCs efficiently generate astrocytes and OLs (oligodendrocytes) in vivo (Example 6, p. 37).  Neonatal engraftment with hiPSC OPCs could rescue the Shiverer Mouse.  A set of 22 neonatal homozygous shiverer x rag2 null mice were transplanted with C27-derived hiPSC OPCs using a five-site forbrain and brainstem injection protocol to achieve whole-neuraxis engraftment via transplanted OPCs.  The 19 unimplanted shiverer controls died before 5 months of age, with a median survival of 141 days.  In contrast, 19 of the 22 implanted mice liver longer than the longest-lived control mouse.  The transplanted mice exhibited greatly prolonged survival with reduced death over the 9 months period of observation.  Those transplanted mice that survived beyond 6 months uniformly exhibited substantial myelination of the brain, brainstem and cerebellum (Example 7, p. 38).
The specification fails to provide adequate guidance and evidence for how to treat various types of condition mediated by a loss of myelin or oligodendrocyte in a subject by administering human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/ PDGFRalpha via various administration routes so as to ameliorate various pathological symptoms of said condition in said subject.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The unpredictable nature of the art:
The claims read on treating various conditions mediated by a loss of myelin or a loss of oligodendrocytes in a subject.  The elected species are i) autoimmune demyelination condition (from claim 29) and ii) multiple sclerosis (from claim 30).  The conditions mediated by a loss of myelin or a loss of oligodendrocyte include demyelinating diseases.  The demyelinating diseases include A) demyelinating disorders of the central nervous system including 1) Myelioclastic or demyelinating disorders: typical forms of multiple sclerosis, neuromylitis optica or Devic’s disease, and idiopathic inflammatory demyelinating diseases, 2) Leukidystrophic or dysmyelinating disorders: CNS neuropathies, central pontine myelinolysis, myelopathis such as tabes dorsalie, leukoencephalopathies and leukodystrophies, and B) demyelinating diseases of the peripheral nervous system including Guillain-Barre syndrome, anti-MAG peripheral neuropathy, Charcot-Marie-Tooth disease, Cooper deficiency-associated conditions and progressive inflammatory neuropathy.  The signs and symptoms of demyelinating disease include blurred double vision, ataxia, clonus, dysarthria, fatigue, clumsiness, hand paralysis, incoordination, paresthesias, ocular paralysis, impaired muscle coordination, loss of sensation, impaired vision, hearing problem and speech problem etc. (Wikipedia-Demyelinating disease, 2022, p. 1-9).  Different demyelinating diseases differ physiologically and pathologically and they have different pathological symptoms.  Treatment of each condition mediated by myelin loss or oligodendrocyte loss or the demyelinating diseases in a subject has to be considered individually.  The specification fails to provide adequate guidance and evidence for how to treat various conditions of myelin loss or oligodendrocyte loss or various demyelinating diseases by administering the human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha to a subject via various administration routes.  There is no evidence of record that shows administering the claimed human oligodendrocyte progenitor cells to a subject via various administration routes would be able to ameliorate various pathological symptoms of various conditions or various demyelinating diseases, such as autoimmune demyelination condition or multiple sclerosis, in said subject other than the disclosed prolonged survival of the homozygous shiverer (shi/shi)x rag2-/- immunodeficient mice as compared to untreated mice.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the full scope of the claimed invention.
Further, the claims read on cell transfer or cell therapy in vivo.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.  The state of the art of administering human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha to treat various types of condition mediated by a loss of myelin or oligodendrocyte in a subject via various administration routes so as to ameliorate various pathological symptoms of said condition was unpredictable at the time of the invention.
There are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain and vice versa.  Whether the cell can reach target sites in vivo or not depends on the administration route of said cell.  How the claimed cell is administered to a subject will determine the efficiency of the cell to reach the target site in the subject and whether sufficient cell can reach target sites to exert therapeutic effects to provide various cell replacement therapies so as to treat various diseases or disorders in a subject.  
Dib et al., 2011 (J. of Cardiovasc. Trans. Res., 4:177-181) compares different methods of delivery for cell therapy of cardiovascular disease.  Dib reports that for intracoronary administration, post-infusion blood flow in the target artery, timing of cell delivery, type of cell and cell preparation are issues that need to be considered.  “Total occlusion of the coronary artery from the balloon inflation may lead to decreased blood flow which could cause ischemia leading to arrhythmia.  The movement of large cells or particularly viscous suspensions may pose risk of occlusion or emboli which may also reduce accuracy of targeting and retention” (e.g. p. 179, left column, 2nd paragraph).  For retrograde coronary sinus delivery, “potential limitations and complication of this technique include variability in coronary sinusanatomy and coronary sinus rupture.  Access to CS will not be available in heart failure patients with resynchronization devices.  Issues to consider regarding this method include the type of cell or cell preparation.  The movement of large cells or particularly viscous suspensions may pose risk of occlusion or emboli (e.g. p. 179, left column last full paragraph).  For intravenous administration, preclinical studies indicate low cell retention within the heart following IV infusion and that a significant number are trapped in the lungs (e.g. p. 179, bridging left column and right column).
Wu et al., 2012 (Aging Research reviews, Vol. 11, p. 32-40) reports that in the field of stem cell treatment of myocardial infarction, many problems still remain to be resolved such as the best delivery method for transplantation of cells to the injured myocardium and the issue of how to optimize the delivery of targeted cells is of exceptional clinical relevance (e.g. Abstract).  Wu discussed about different cell delivery strategies.  “[T]he efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system” (e.g. p. 33, right column, 1st full paragraph).  For intracoronary artery infusion, “controversy remains in the positive effects of intracoronary cell delivery in patients with MI” (e.g. p. 34, bridging left and right columns).  Wu points out remaining hurdles of cell delivery methods.  “Transplanted cells must survive, and integrate into the host myocardium in order to provide beneficial effects in ischemic heart disease... However, to date only limited survival of stem cells has been observed following delivery to the infarcted heart.  After intracoronary delivery of autologous BMCs, only 1-2% of transplanted cells could be detected in the myocardium within 75 min after transplantation in humans".  "In the case of direct myocardial injection, a significant portion of the transplanted cells are also lost because of leakage from the sites of needle puncture, squeezing of cells by the contracting myocardium, and washout through the venous system" (e.g. p. 35, right column, 2nd paragraph).  “[A]bout 44% of transplanted skeletal myoblasts survived only 10 min in the infracted myocardium, a figure that had steadily decreased to 15% by 24 h and 8% by 3 days… The significant stem cell death in the ischemic myocardium is largely due to ischemia and ischemic-reperfusion injury; moreover, endogenous environmental factors, such as inflammatory response can directly cause the death of grafted cells.  Additionally, lack of functional coupling of transplanted cells with myocardial tissue aggravates the cell apoptosis and death" (e.g. p. 35, right column, last paragraph).
Wu concludes "[D]espite major advances made in delivering cells to the ischemic heart, suboptimal cell engraftment and survival remains as one of the major hurdles of current cell delivery methods.  In order to achieve actual cardiac regeneration, it is necessary to improve cell engraftment and survival... Although initial encouraging results have been achieved most of the experiments are limited to studies performed in small rodents. Therefore, further validation in large animal models is needed.” (e.g. p. 37, right column, last paragraph).  Thus, the stability of the cells during the delivery, the survival of the cells during the cell delivery, and whether sufficient stem cells can reach target sites to provide therapeutic effects would determine the efficiency of the administered cell to treat various types of diseases or disorder and provide various cell replacement therapies via various administration routes in vivo. 
Further, Agrahari et al., 2017 (Expert Opinion on Drug Delivery, Vol. 14, No. 10, p. 1145-1162) states that drug delivery to the eye is challenging.  Conventional formulations are unable to efficiently deliver a drug into the back of the eye due to the presence of complex barrier, elimination mechanisms, thus, resulting in a low ocular drug bioavailability (e.g. p. 1146, upper left box).  Agrahari discussed different factors and drawbacks encountered for different administration route of drug delivery to the posterior eye.  For example, for topical administration, normal intraocular fluid flow gradient is from vitreous to aqueous compartment which further limits the passage of topically applied drugs to the back of the eye.  For intravenous route, the drug absorption is controlled by the presence of blood-retinal barrier (BRB), thus, requires high doses to achieve adequate therapeutic levels with the risks of several adverse effects.  In addition, efflux transporters expressed on apical and basolateral cell membranes of human retinal pigment epithelium (RPE) stand against drug permeation from choroid to retinal after intravenous administration.  For periocular route, drug losses via conjunctival, episcleral blood, and lymphatic flow are limiting factors to posterior eye delivery of small molecules following periocular administration (e.g. p. 1145, right column, last paragraph to p. 1146, right column, 3rd paragraph).  Agrahari also reports the challenges with cell transplantation approaches.  For cell delivery method, one needs to consider the inflammatory response triggered in cell transplantation, and therapeutic success of transplantation of stem cell-derived RPE cells may be limited unless the transplanted cells can adhere and survive for a long period (e.g. p. 1155, right column, section 5.2).  “The injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  The degeneration of AMD is accompanied by pathological changes to BM and direct RPE transplantation onto aged BM results in poor cell survival, and adhesion” (e.g. p. 1155, right column, section 5.3).  Similar to drug delivery, different factors and drawbacks would be encountered for different administration route of cell transplantation to the CNS system.  For cell transplantation, the injection of the cell suspension leads to poor cell survival and engraftment tends to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  
Ikonomou et al., 2017 (Am J Respir Crit Care Med, Vol. 195, p. 13-14) reports that “One example of successful use of stem cells is the use of bone marrow stem cells (hematopoietic stem cells) to treat certain types of leukemias and lymphomas.  However, there is much not yet known about all stem cell types and how they work.  Much more research is needed to safely and effectively use these in people with other diseases”.  “In many lung diseases, cells that make up the respiratory system are either lost or do not function properly.  A stem cell treatment that restores lung cell function might be able to reverse or even cure some lung disease.  As of now. There are no proven stem cell treatment for any lung disease” (e.g. p. 13, left column, 1st to 3rd paragraphs).
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, blood-retina-blood (BRB) barrier, and blood-brain barrier (BBB), 2) the efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system, 3) there is a lack of efficiency to deliver the cells to target site in vivo and the survival of the cells delivered in vivo is very low regarding cell delivery or cell therapy, 4) the injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters, and 5) there are no proven stem cell treatment for any lung disease.  It was unpredictable at the time of the invention whether sufficient cell can be delivered to the target site in a subject via various administration routes so as to provide therapeutic effect to treat various diseases or disorders and to provide various cell replacement therapies in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the full scope of the invention claimed.
In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic cells delivered into various subjects can survive the rejection from host immune system.  Ikehara et al., 2013 (Frontier in Cell and Developmental Biology, Vol. 1, Article 2, p. 1-2) points out that immunological rejection is a major barrier to successful stem cell transplantation.  A person’s immune system may also recognize the transplanted cells as foreign bodies and this can trigger an immune reaction that results in the rejection of the transplanted cells (e.g. p. 1, right column).  Cooper et al., 2015 (International Journal of Surgery, Vol. 23, p. 211-216) discusses immunological barriers to xenotransplantation.  When a pig organ is transplanted into a human or nonhuman primate, there is an immediate immune response, known as hyperacute rejection, and IgM and IgG antibody would bind to a carbohydrate epitope, galactose-alpha1,3-galactose, expressed on the pig vascular endothelium (e.g. p. 212, left column, 2nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune system elements actively participate in hyperacute rejection and acute humoral xenograft rejection (AHXR), and represent a barrier to xenograft acceptance that may be particularly difficult to overcome, and MHC class I and II play important roles in leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells. 

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to produce the claimed human oligodendrocyte progenitor cells from various pluripotent stem cells or human induced pluripotent stem cells, trial and error experimentation to determine how to administer the human oligodendrocyte progenitor cell to a subject via various administration routes, trial an error experimentation to determine whether sufficient cell have been delivered to the target sites in said subject via various administration routes, characterization of the treated subject regarding the pathological symptoms of various types of diseases for cell replacement therapy, and trial and error experimentation to determine whether the administered cells would be able to ameliorate the pathological symptoms of various types of diseases and to provide various cell replacement therapies in vivo. 
For the reasons set forth above, one skilled in the art at the time of the invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632